DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1-2, 4-10, 12-13 (renumbered as 1-11, for issue) are allowed. 
Independent claim 1 respectively recites the limitations: 
transmits tracking position information of the first vehicle to the second vehicle, the tracking position information including position information of a monitoring camera of the plurality of monitoring cameras that photographed the image of the first vehicle;

Independent claim 6 respectively recites the limitations:
transmits instruction information instructing tracking of the first vehicle to a second vehicle traveling is within a threshold distance from a position indicated by the installation position information;

Independent claim 12 respectively recites the limitations:
transmits tracking position information of the first person to the wearable camera, the tracking position information including position information of a monitoring camera of the plurality of monitoring cameras that photographed the image of the first person;

Independent claim 13 respectively recites the limitations:
transmits instruction information instructing tracking of the person to a wearable camera or a vehicle is within a threshold distance from a position indicated by the installation position information.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/WEI WEN YANG/           Primary Examiner, Art Unit 2667